Citation Nr: 0601163	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  01-08 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L5-S1.

2.  Entitlement to service connection for C6-7 radiculitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, DL and JL




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from August 1996 to March 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
hearing was held before the Board at the RO in September 
2003.  In March 2004, the Board remanded this case for 
development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2003, a hearing was held at the RO before a 
traveling Veterans Law Judge (VLJ) who is not currently 
employed by the Board.  A transcript of this hearing is of 
record.  In December 2005, the Board sent the veteran a 
letter informing him that the VLJ who presided at his hearing 
in September 2003 was no longer employed by the Board and 
asking him if he wished to attend another hearing before a 
VLJ who would render a determination in his case.  

In correspondence received by the Board in December 2005, the 
veteran indicated that he wished to attend another hearing 
before the Board at the RO.  This hearing has not yet been 
scheduled.  Under the circumstances, the appellant must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2005).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO via the AMC 
for the following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


